DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office action responsive to application 16366166 filed 3/27/2019.  Claims 1-19 are pending.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a boiler plant, classified in F01K7/22.
II. Claims 16-19, drawn to a method for operating a boiler plant, classified in F01K23/106.
The inventions are independent or distinct, each from the other because:
The inventions of Group I and Group II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process wherein, for example, the heating device heats steam in the low temperature portion to be less than the constant pressure specific heat maximum temperature.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A search on each of the above-identified groups of inventions would require diverging search (e.g. different text search strings to capture the process step of heating the steam to a specific temperature, whereas an apparatus merely needs to be capable of heating as claimed to meet the claimed apparatus) strategies in order to locate prior art which is pertinent to each.  See MPEP 808.02(C).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species:
Species A – (Fig. 1: gas turbine exhaust source; steam 71 from SH2-LP to HPT; steam 73 from RH2-LP to LPT; steam from RH1-LP to 11(h,H) to RH2-LP; steam 72 from HPT to RH1-LP; steam 77/79 from ECO-LP to join line 72)
Species B – (Fig. 2: gas turbine exhaust source; steam 71 from SH2-LP to HPT; steam 73 from RH2-LP to LPT; steam from RH1-LP to 15(h,H) to RH2-LP; steam 72 from HPT to RH1-LP; steam 77/79 from ECO-LP to join line 72)
Species C – (Fig. 3: gas turbine exhaust source; steam 71 from SH2-LP to HPT; steam 73 from RH2-LP to LPT; steam from combustor/turbine to RH2-LP; steam 87b from RH1-LP to combustor/turbine, steam 72 from HPT to RH1-LP; steam 77/79 from ECO-LP to join line 72)
Species D – (Fig. 4: gas turbine exhaust source; steam 71 from SH2-LP to HPT; steam 73 from RH2-LP to LPT; steam 88 to RH2-LP from 11(h,H) which is from 87 from RH1-LP; steam 
Species E – (Fig. 5: gas turbine exhaust source; steam 71 from SH2-LP to HPT; steam 73 from RH2-LP to LPT; steam 78d from RH3-LP to RH2-LP; steam 88d to RH3-LP from 11(h) which is from 87 from RH1-LP; steam 72 from HPT to RH1-LP; steam 77/79 from ECO-LP to join line 72)
Species F – (Fig. 6: gas turbine exhaust source; steam 71 from SH2-LP to HPT; steam 73 from RH2-LP to IPT; steam 88e to RH2-LP from 11(h,H) from HPT; steam 87 from RH1-LP to 15(h,H) to LPT; steam 74 from IPT to RH1-LP; steam 77/79 from ECO-LP to join line 72)
Species G – (Fig. 7: gas turbine exhaust source; steam 71 from SH2-LP to HPT; steam 73 from RH2-LP to LPT; steam 88f to RH2-LP from 15(h,H)/12a(h,H)/12b(h,H) which is from 87f which is from RH1-LP; steam 72 from HPT to RH1-LP; steam 77/79 from ECO-LP to join line 72)
Species H – (Fig. 8: gas turbine exhaust source; steam 71 from SH2-LP to HPT; steam 73 from RH2-LP to IPT; steam 88g to RH2-LP from 11a(h,H)/11b(h,H) which comes from HPT; steam 87 from RH1-LP to 15(h,H) via 75 to LPT; steam 72 from IPT to RH1-LP; steam 77/79 from ECO-LP to join line 72)
Species I – (Fig. 9: gas turbine exhaust source; steam 71 from SH2-LP to HPT; steam 73 from RH2-LP to LPT; steam 88ha to RH2-LP from 15(h,H)/11a(h,H)/11b(h,H) which is from 87f from RH1-LP; steam 72 from HPT to RH1-LP; steam 77/79 from ECO-LP to join line 72)
Species J – (Fig. 10: gas turbine exhaust source; steam 71 from SH2-HP to HPT; steam path ECO2-HP to EVA-HP to SH1-HP to SH2-HP; steam 73 from RH2 to IPT; steam 93i from SH-IP and HPT to RH1 via 11f(h,H); steam 95i to ECO2-HP from 11s which is from 94i/23/ECO-LP;  steam 75i from SH-LP to LPT with exhaust from IPT; steam from 23 to ECO1-HP; steam from EVA-LP to SH-LP; steam from ECO-LP to ECO-IP via 24)
Species K – (Fig. 11: gas turbine exhaust source; steam 71 from SH2-HP to HPT; steam path ECO2-HP to EVA-HP to SH1-HP to SH2-HP; steam 73 from RH2 to IPT; steam 72j from SH-IP (via 11f(h,H)) and HPT (bypassing 11(h,H)) to RH1; steam 95i to ECO2-HP from 11s which 
Species L – (Fig. 12: furnace exhaust source; steam 71 from SH to HPT; steam 73k from RH2-IP to IPT; steam 88k from RH1-IP via 59; steam 72k from HPT to RH1-IP; steam)

This application contains claims directed to the following patentably distinct sub-species:
Sub-Species 1 – (Fig. 13: heater h1 uses solar energy plant 110)
Sub-Species 2 – (Fig. 14: heater h2 uses geothermal power generation plant 120)
Sub-Species 3 – (Fig. 15: heater h3 uses biomass plant 130)
Sub-Species 4 – (Fig. 16: heater h4 uses chemical plant 140)
Sub-Species 5 – (Fig. 17: heater h5 uses blast furnace plant 150 of steel mill)

The species and sub-species are independent or distinct because they include mutually exclusive features. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is identified as being generic, Applicant is requested to identify generic claims.
There is a search and/or examination burden for the patentably distinct species and sub-species as set forth above because at least the following reason(s) apply:  a search of each of the above-identified species would present a massive search burden given the variety of possible configurations disclosed, including different text searches to capture the various connections between steam/water lines and heater types.  See MPEP 808.02(C).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species and consonant sub-species or grouping of patentably indistinct species and patentably indistinct sub-species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species/sub-species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species/sub-species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741